DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Amendment
	The amendment filed on 05/02/2022 has been entered. As directed by the amendment: claims 1, 2, 21 and 28 are amended. Claims 6 – 7 and 14 – 20 were previously cancelled. Thus, claims 1 – 5, 8 – 13 and 21 – 29 are currently pending. The amendments made to claims 2 and 21 are sufficient to overcome the rejections under 35 U.S.C. 112 (a) & 112 (b) to the claims in the Final rejection dated 02/02/2022. Thus, those rejections are withdrawn. Applicant’s remarks/arguments regarding the Final Rejection are fully considered (please see “Response to Arguments” section) and the following Non-final Rejection is made herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims being interpreted under 35 U.S.C. 112 are the “means for positioning the secondary heat source” in claims 1, 21, and 28 and the “means for positioning the cooling source” in claims 21. The corresponding structure to the “means for positioning the secondary heat source” can be found in claim 3: “the means for positioning the secondary heat source comprises a galvo-scanner’’ and is thus being interpreted as a galvo-scanner and any equivalent structure for positioning the secondary heat source for the purpose of this examination. The corresponding structure to the “means for positioning the cooling source” can be found in claim 1: “the means for positioning the cooling source comprises a robotic system, wherein the robotic system further comprises a nozzle mounted to a telescoping arm; wherein the telescoping arm is rotatably attached to a carriage; and wherein the carriage is movable about the build along a track” and is thus being interpreted as a robotic system comprising a nozzle mounted to a telescoping arm, a carriage, and a track and equivalent thereof for the purpose of this examination.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature sensing device” in claim 11. The corresponding structure to the “temperature sensing device” can be found in claim 12: “the temperature sensing device comprises one of an IR camera, a pyrometer, and a thermocouple” and is thus being interpreted as an IR camera, a pyrometer, or a thermocouple and equivalent thereof for the purpose of this examination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5, 8 – 13, 23 – 26 and 28 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski et al. (US 2018/0126671 A1), herein after called Wilenski, in view of Jaffe (US 2014/0054817 A1) and herein after called Jaffe.
Regarding claim 1, Wilenski discloses a temperature control system for controlling the temperature of a build during its fabrication in an additive manufacturing system (thermal control system 10 of additive manufacturing, (FIG.1)) the temperature control system comprising:
a. a secondary heat source separate from any heat source associated with the additive manufacturing system (secondary heat source 16 separate from the primary heat source 16, annotated FIG.1, systems 10 can comprise any suitable number of heat sources 16 (three separate heat sources 16) in FIG.1, (0010)); 
b. means for positioning the secondary heat source relative to the build (mirror-positioning system 26 that is configured to actively direct the laser 24 to discrete sections of a part 14, (0019, annotated FIG.1)); 
c. a cooling source (cooling system 48 being configured to actively deliver a stream, or jet 52, (0036, annotated FIG.1); 
d. means for positioning the cooling source relative to the build (drive assembly 53 that is configured to actively move cooling system 48 in the build volume 12, (0038, annotated FIG. 1)); and 
e. a melt pool sensor configured to provide information regarding temperature of a melt pool of the build (thermal sensor 44 that are configured to acquire thermal data associated with a part 14 as it is being additively manufactured by laser melting the feedstock, (0009, 0028, annotated FIG.1)); 
wherein the cooling source and means for positioning the cooling source are independent of the secondary heat source and any heat source associated with the additive manufacturing system (cooling system 48 and drive assembly 53 for the cooling system are independent of the secondary heat source 16 and the primary heat source 16  as shown in the annotated FIG.1); wherein the means for positioning the cooling source (cooling system drive assembly 53) comprises a robotic system (the cooling system drive assembly 53 comprises one or more of a robotic arm, (0038));(the cooling system drive assembly 53 comprises one or more of a robotic arm attached to a drive assembly (a carriage) that facilitates movement of the stream or jet 52 in three dimensions with at least three degrees of freedom, with at least six degrees of freedom, with at least nine degrees of freedom, or with at least twelve degrees of freedom about the build volume 12, (0038), Thus, the cooling system rotates the stream or jet 52 in multiple degrees of freedom about the build volume). 

    PNG
    media_image1.png
    639
    949
    media_image1.png
    Greyscale

As evidenced by the stricken-out limitations above, Wilenski does not explicitly teach the robotic arm of the cooling system drive assembly 53 is a telescopic arm and a nozzle is mounted to the telescoping arm.
However, Jaffe that teaches a three-dimensional printing device (100, FIG.1), also teaches telescoping arm (beam 120 and I-beam 125) wherein the I -beam 125 extracts from the beam 120, (0029, and FIG.1) and extruder assembly 130 comprising a nozzle mounted to the telescoping arm and beam 120 coupled to climber 115 (0027 – 0029 and FIG.1). Further, Jaffe teaches that such a system enables a build volume range that is greater than the size of the printer itself (0021).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that making the robotic arm of Wilenski to be a telescopic arm that has a nozzle mounted on it for guiding the steam 52 as described by Jaffe would have yielded predictable results of improvement that would increase the range of reach the cooling nozzle greater than the size of the system itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the robotic arm of Wilensky to be a telescopic arm with a steaming nozzle mounted to the telescopic arm in order to increase the range of reach the cooling nozzle greater than the size of the system itself as taught by Jaffe.
Regarding claim 2, Wilenski in view of Jaffe teaches the temperature control system of claim 1 wherein the secondary heat source comprises one of a laser beam, an electron beam and an induction heater (secondary heat source 16 comprises a laser 24, Wilenski (0019, FIG.1)).
Regarding claim 3, Wilenski in view of Jaffe teaches the temperature control system of claim 1 wherein the secondary heat source is a laser beam and the means for positioning the secondary heat source comprises a galvo-scanner ((secondary heat source 16 is a laser 24 and further comprises a mirror-positioning system 26 that is configured to actively direct the laser 24 (galvo-scanner) to discrete sections of a part 14 as it is being additively manufactured, Wilenski (0019, FIG.1)).
Regarding claim 4, Wilenski in view of Jaffe teaches the temperature control system of claim 1 wherein the cooling source cools the build by one of forced convection, spray cooling, and via a material auxiliary to the build (cooling system 48 being configured to actively deliver a stream, or jet, 52 of the pressurized fluid to actively withdraw heat from discrete sections of a part 14 as it is being additively manufactured, Wilenski (0036, FIG.1)).
Regarding claim 5, Wilenski in view of Jaffe teaches the temperature control system of claim 4 wherein the material auxiliary to the build comprises a cryogenic material (suitable fluids used for cooling by the cooling system 48 include (but are not limited to) refrigerated fluids and cryogenic fluids, Wilenski (0036)).
Regarding claim 8, Wilenski in view of Jaffe teaches the temperature control system of claim 1 further comprising a heating and/or cooling active base plate applied to a substrate or previously built area of the build (a support bed 38 of a planar mold disposed in the build volume comprise a heat source configured to actively deliver heat to discrete sections of a lower surface of a part 14 as it is being additively manufactured, Wilenski (0023, 0024 and FIG.1) and further comprising a cooling system configured to actively withdraw heat from a lower surface of a part 14 as it is being additively manufactured, Wilenski (0039 and FIG.1)).
Regarding claim 9, Wilenski in view of Jaffe teaches the temperature control system of claim 8 wherein the active base plate is configured to vary temperature spatially and temporally (support bed 38 actively delivers heat to discrete sections (spatially)of a lower surface of a part 14 and imbedded heaters 42 of the support bed  38 can be selectively activated and deactivated (temporally) to direct heat 18 at discrete sections of a lower surface of a part 14, Wilenski ( 0023 - 0024 , 0027 and FIG.1)).  
Regarding claim 10, Wilenski in view of Jaffe teaches the temperature control system of claim 1 further comprising a programmable controller configured to control the secondary heat source and the cooling source to conform the temperature of the build to a thermal model (programable controller 20 is configured to control heat directed by all the heat sources 16 and configured to control withdrawal of heat directed by all the cooling systems 48, Wilenski (0028, 0033 – 0035 and 0044- 0045).
Regarding claim 11, Wilenski in view of Jaffe teaches the temperature control system of claim 1 further comprising a temperature sensing device for measuring the temperature of the build (thermal sensors configured to acquire the thermal data of the surface temperatures of a part 14, Wilenski (0030)).
Regarding claim 12, Wilenski in view of Jaffe teaches the temperature control system of claim 11 wherein the temperature sensing device comprises one of an IR camera, a pyrometer, and a thermocouple (thermal sensors include (but are not limited to) thermal cameras and infrared thermometers and thermocouples, Wilenski (0031)).
Regarding claim 13, Wilenski in view of Jaffe teaches the temperature control system of claim 10 wherein the programmable controller is pre-programmed with a dynamic thermal model of a thermal history of the build for each time step (controller 20 may include a memory device having computer readable media suitable for storing computer-executable instructions for implementing aspects of systems based on one or more of the feedstock material, a timing of creation of discrete sections of a part, thermal data (optionally incomplete thermal data) acquired by a thermal sensor, and environmental conditions in the vicinity of a part , Wilenski ( 0044, 0045 and 0049)).
Regarding claim 23, Wilenski discloses the temperature control system of claim 22 wherein the cooling system drive assembly 53 comprises one or more of a robotic arm attached to a drive assembly (a carriage) that facilitates movement of the stream or jet 52 from the cooling supply in multiple degree of freedom about the build volume 12, (0038, FIG.1).  
Wilenski does not explicitly disclose the robotic system further comprises a nozzle.
However, Jaffe that teaches a three-dimensional printing device (100, FIG.1), also teaches telescoping arm (beam 120 and I-beam 125) wherein the I -beam 125 extracts from the beam 120, (0029 and FIG.1) and extruder assembly 130 comprising a nozzle mounted to the telescoping arm and beam 120 coupled to climber 115 (0027 – 0029 and FIG.1). Further, Jaffe teaches that such a system enables a build volume range that is greater than the size of the printer itself (0021).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that making the robotic arm of Wilenski to be a telescopic arm that has a nozzle mounted on it for guiding the steam 52 as described by Jaffe would have yielded predictable results of improvement that would increase the range of reach the cooling nozzle greater than the size of the system itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the robotic arm of Wilensky to be a telescopic arm with a steaming nozzle mounted to the telescopic arm in order to increase the range of reach the cooling nozzle greater than the size of the system itself as taught by Jaffe.
Regarding claim 24, Wilenski in view of Jaffe teaches the temperature control system of claim 23 wherein the nozzle is mounted to a telescoping arm (telescoping arm (beam 120 and I-beam 125) wherein the I -beam 125 extracts from the beam 120, Jaffe (0029, FIG.1)).
Regarding claim 25, Wilenski in view of Jaffe teaches the temperature control system of claim 24 wherein the telescoping arm is rotatably attached to a carriage ((the cooling system drive assembly comprises one or more of a robotic arm attached to a drive assembly (a carriage) that facilitates movement of the stream 52 in three dimensions in multiple degrees of freedom, Wilenski (0038, FIG.1), Further, telescoping arm (beam 120 and I-beam 125) attached to climber 115 wherein the I -beam 125 extracts from the beam 120, Jaffe (0029 and FIG.1)).
Regarding claim 26, the temperature control system of claim 25 wherein the carriage is movable about the build along a track (the drive assembly attached to a robotic arm is movable in three dimensions on multiple degrees of freedom (multiple tracks) about the build, Wilenski (0038), Further, the climber 115 is configured to slide up and down along column 110, Jaffe (0025, FIG.1)).
Regarding claim 28, Wilenski discloses a temperature control system for controlling the temperature of a build during its fabrication in an additive manufacturing system (thermal control system 10 of additive manufacturing, (FIG.1)), the temperature control system comprising: 
a. a secondary heat source separate from any heat source associated with the additive manufacturing system (secondary heat source 16 separate from the primary heat source 16, annotated FIG.1, systems 10 can comprise any suitable number of heat sources 16 (three separate heat sources 16) in FIG.1, (0010));
b. means for positioning the secondary heat source relative to the build (mirror-positioning system 26 that is configured to actively direct the laser 24 to discrete sections of a part 14, (0019, annotated FIG.1)); 
c. a cooling source (cooling system 48 being configured to actively deliver a stream, or jet 52, (0036, annotated FIG.1); and 
d. means for positioning the cooling source relative to the build (drive assembly 53 that is configured to actively move cooling system 48 in the build volume 12, (0038, annotated FIG. 1)); 
wherein the cooling source and means for positioning the cooling source are independent of the secondary heat source and any heat source associated with the additive manufacturing system(cooling system 48 and drive assembly 53 for the cooling system are independent of the secondary heat source 16 and the primary heat source 16  as shown in the annotated FIG.1); wherein the means for positioning the cooling source comprises a robotic system(the cooling system drive assembly 53 comprises one or more of a robotic arm, (0038)).
Wilenski does not explicitly teach the robotic arm of the cooling system drive assembly further comprises a nozzle mounted to a telescoping arm.
However, Jaffe that teaches a three-dimensional printing device (100, FIG.1), also teaches telescoping arm (beam 120 and I-beam 125) wherein the I -beam 125 extracts from the beam 120, (0029, and FIG.1) and extruder assembly 130 comprising a nozzle mounted to the telescoping arm and beam 120 coupled to climber 115 (0027 – 0029 and FIG.1). Further, Jaffe teaches that such a system enables a build volume range that is greater than the size of the printer itself (0021).
One of ordinary skill in the art, and therefore one of ordinary creativity, would have recognized that making the robotic arm of Wilenski to be a telescopic arm that has a nozzle mounted on it for guiding the steam 52 as described by Jaffe would have yielded predictable results of improvement that would increase the range of reach the cooling nozzle greater than the size of the system itself.
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the robotic arm of Wilensky to be a telescopic arm with a steaming nozzle mounted to the telescopic arm in order to increase the range of reach the cooling nozzle greater than the size of the system itself as taught by Jaffe.
Regarding claim 29, Wilenski in view of Jaffe teaches the temperature control system of claim 28 further comprising a heating and/or cooling active base plate applied to a substrate or previously built area of the build (a support bed 38 of a planar mold disposed in the build volume comprise a heat source configured to actively deliver heat to discrete sections of a lower surface of a part 14 as it is being additively manufactured, Wilenski (0023, 0024 and FIG.1) and further comprising a cooling system configured to actively withdraw heat from a lower surface of a part 14 as it is being additively manufactured, Wilenski (0039 and FIG.1)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 22 and 27 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wilenski.
Regarding claim 21, Wilenski discloses a temperature control system for controlling the temperature of a build during its fabrication in an additive manufacturing system (thermal control system 10 of additive manufacturing, (FIG.1)), the temperature control system comprising:
a. a secondary heat source separate from any heat source associated with the additive manufacturing system (secondary heat source 16 separate from the primary heat source 16, annotated FIG.1, systems 10 can comprise any suitable number of heat sources 16 (three separate heat sources 16) in FIG.1, (0010)); 
b. means for positioning the secondary heat source relative to the build (mirror-positioning system 26 that is configured to actively direct the laser 24 to discrete sections of a part 14, (0019, annotated FIG.1)); 
c. a cooling source (cooling system 48 being configured to actively deliver a stream, or jet 52, (0036, annotated FIG.1); 
d. means for positioning the cooling source relative to the build (drive assembly 53 that is configured to actively move cooling system 48 in the build volume 12, (0038, annotated FIG. 1)); and 
e. a melt pool sensor configured to provide information regarding temperature of a melt pool of the build (thermal sensor 44 that are configured to acquire thermal data associated with a part 14 as it is being additively manufactured by laser melting the feedstock, (0009, 0028, annotated FIG.1)); 
wherein the secondary heat source comprises one of a laser beam, an electron beam and an induction heater (secondary heat source 16 comprises a laser 24, Wilenski (0019, FIG.1)); and 
wherein the cooling source cools the build by one of forced convection, spray cooling, and via a material auxiliary to the build wherein the cooling source (cooling system 48 being configured to actively deliver a stream, or jet, 52 of the pressurized fluid to actively withdraw heat from discrete sections of a part 14 as it is being additively manufactured, Wilenski (0036, FIG.1)) and means for positioning the cooling source are independent of the secondary heat source and any heat source associated with the additive manufacturing system(cooling system 48 and drive assembly 53 for the cooling system are independent of the secondary heat source 16 and the primary heat source 16  as shown in the annotated FIG.1);
Regarding claim 22, Wilenski discloses the temperature control system of claim 21 wherein the means for positioning the cooling source comprises a robotic system (the cooling system drive assembly 53 comprises one or more of a robotic arm, (0038)).
Regarding claim 27, Wilenski discloses the temperature control system of claim 21 further comprising a heating and/or cooling active base plate applied to a substrate or previously built area of the build(a support bed 38 of a planar mold disposed in the build volume comprise a heat source configured to actively deliver heat to discrete sections of a lower surface of a part 14 as it is being additively manufactured, (0023, 0024 and FIG.1) and further comprising a cooling system configured to actively withdraw heat from a lower surface of a part 14 as it is being additively manufactured, (0039 and FIG.1)).
Response to Arguments
Applicant’s arguments with respect to the Final rejection dated 02/02/2022 have been fully considered and amendments to claims 2 and 21are sufficient to overcome the rejections under 35 U.S.C. 112 (a) & 112 (b) to the claims.  Remarks/Arguments regarding the obviousness Rejections under 35 U.S.C. 103 are now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761